Freedman, P. J.
This was -an action for an alleged conversion of personal property. - There was a conflict of evidence upon the trial as to whether the goods claimed by the plaintiff to have been converted by defendant were returned ■ or -not, and the' trial "judge gave judgment for the plaintiff. The testimony on thé part of the plaintiff shows that the defendant was a traveling salesman in the employ of the’ plaintiff, that the plaintiff had delivered to the defendant a quantity of wrappers and dressing sacques, to be used in obtaining orders for their sales,- that these were the property- of t-lie plaintiff, and when the employment of the defendant .was ended, were to be returned to the plaintiff, that the employment of the ■defendant ceased in September, 1898, and that although requested -several times to return the samples, he had not done so. The value of the goods, was shown without objection to be $41.05; for which amount the plaintiff had a judgment. Several objections- were *791made to the introduction of testimony,, and exceptions were taken to the rulings of the trial judge, but a careful examination of the evidence does not show that the testimony objected to was improper, nor was it of such a character as to prejudice the defendant. Upon the whole case it does not appear that injustice has been done. The judgment should be affirmed.
MacLeae and Leveetbitt, JJ., concur.
Judgment affirmed, with costs to respondent.